EXHIBIT 99.1 FOR IMMEDIATE RELEASE ONTACTS: Cutera, Inc. Ron Santilli Chief Financial Officer 415-657-5500 Investor Relations John Mills ICR, Inc. 646-277-1254 john.mills@icrinc.com Cutera Reports Fourth Quarter and Full-Year 2016 Record Revenue and Financial Results Company Provides First Quarter and Full-Year 2017 Guidance BRISBANE, California, February 13, 2017 ─ Cutera, Inc. (NASDAQ: CUTR ) (“Cutera” or the “Company”), a leading provider of laser and energy-based aesthetic systems for practitioners worldwide, today reported financial results for the fourth quarter ended December 31, 2016. Key operating highlights and financial performance for the fourth quarter and full year of 2016, when compared to the fourth quarter and full year of 2015, were as follows: ● Revenue: o Increased 26% for the fourth quarter to a record $37.9 million, due primarily to a 45% growth in North American product revenue o Tenth consecutive quarter of double-digit revenue growth o Increased 25% for the full year of 2016 to a record $118.1 million o Two consecutive years of 20%+ year-over-year growth ● Gross Margin of 58% was slightly lower than previous expectations due primarily to higher initial manufacturing costs and seeding of key opinion leader transactions to build reference sites with its enlighten III launch for PicoGenesisTM and tattoo removal treatments ● Achieved $0.30 EPS and $4.7 million of operating cash flow in the fourth quarter ● Cash, cash equivalents and marketable investments were $54.1 million, and no debt ● Hired James Reinstein as its new President, CEO and eighth board member Ron Santilli, Executive Vice President and Chief Financial Officer of Cutera, stated, “We are pleased with our tenth consecutive quarter of double-digit revenue growth, full year profitability and solid operating cash flow, illustrating the leverage in our business model. In the fourth quarter of 2016, our 26% revenue growth was driven by the breadth of our product portfolio throughout North America, with particular growth coming from our enlighten TM product.” In December 2016, the Company commenced shipments of its enlighten III platform that provides a new third visible “true red” 670nm wavelength, in addition to the 1064nm and 532nm wavelengths presently available. Initial market acceptance has been very positive and many practitioners believe it is the best-in-class three wavelength pico-laser in the market and will allow practitioners the ability to remove all tattoo ink colors, and provide PicoGenesis skin revitalization with improved efficacy and faster speeds than any products on the market. Additionally, in December of 2016, the Company received 510(k) clearance from the Food and Drug Administration (FDA) to market its RF energy-based truSculpt
